 trIn the Matter Of CHARLES H. BACON & COMPANYandAMERICAN FEDER-ATIONOF HOSIERY WORKERS(C. I. 0.)CaseNo. 10-R-984.-Decided October 30, 1943Mr. Thomas G. McConnell,of Knoxville, Tenn.,for the Company.Mr. H.G. B. King,of Chattanooga,Tenn., for the Union.Mr. A.Sumner Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended petition duly filed by American Federation ofHosiery Workers (C. I. 0.), herein called the Union, alleging that aquestion affecting commerce,had arisen concerning the representationof employees of Charles H. Bacon & Company, Lenoir City, Ten-nessee, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforePaul S. Kuelthau, Trial Examiner.Said hearing was held at Knox-ville, Tennessee, on- September 2, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity of filing briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCharlesH. Bacon & Company, a Delaware corporation, has itsprincipal place of business at Loudon, Tennessee and is engaged in themanufactureof hosiery and yarns. In addition to its hosiery millat Loudon, the Company also operates a hosiery and spinning mill,respectively, at Lenoir City, Tennessee, which latter are the only53 N. L.R. B., No. 51.296 CHARLES H. BACON & COMPANY297plants involved in the present proceeding.During the year 1942,the Company used at its Tennessee plants cotton yarn valued at$392,235,rayon valued at $515,133 and dyes and chemicals valued at$69,688.Of these materials, approximately 50 percent of the cottonyarn, all of the rayon, and 50 percent of the dyes and chemicals, wereobtained from sourcesoutside the State of Tennessee.The Company'sannual salesof finished products amount to approximately $5,000,000,of which 90 percent is sold and shipped to points in States other thanthe Stateof Tennessee.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers is a labor organization,affiliatedwith the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE ALLEGED APPROPRIATE UNIT'The Union urges that the appropriate unit should consist of allproduction employees of the Company's spinning mill at LenoirCity, Tennessee, including sweepers and janitors, warehouse and warproom employees, but excluding overseers and foremen, timekeepers,shipping clerks, clerical and office employees, watchmen, truck drivers,and machine shop and maintenance employees. The Company, on theother hand, contends that the unit should be company-wide or atleast include the employees of the hosiery mill situated in LenoirCity and adjacent to the spinning mill.'The evidence reveals that the mills in Lenoir City are separatedby a public street approximately 50 feet wide.Although each millhas a separate foreman, there is a common general superintendentwho sets the wages in both mills and decides all the labor policies ofthe Company. The function of the hosiery mill complements thatof the spinning mill which supplies the yarn required for the opera-tion of both the hosiery mill in Lenoir City and the full-fashionedhosiery mill at Loudon, Tennessee.While there is a difference inoperations between the spinning mill and the hosiery mill, there issubstantially no difference between the training and skill of an op-erator in the spinning mill as compared with that of a hosiery milloperator.2Transfers of employees, though not freely made betweenthe spinning and hosiery mills, do on occasion take place upon therequest of individual employees and with the consent of each of theforemen concerned.The employees of both mills live in the same1 In addition to the two mills at Lenoir City the Company operates a full-fashionedhosiery mill at Loudon, Tennessee, a distance of G miles from Lenoir City.2 The full-fashioned hosiery mill at Loudonis anexception to the above statement. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommunity, have opportunity to meet together and associate withone, another without any, distinction as to the mill in which theywork.Both the employees of the hosiery mill and those of thespinning mill are eligible to membership in the union local and thelatter admits that for years it has been, and intends,to continue, or-ganizing the, hosiery mill employees and has apparently made sub-stantial, progress in this respect.s,Under the circumstances, including ,the fact that, the, Union is atpresent organizing employees having substantial interests in commonwith the employees which it seeks to represent, we find that the unitclaimed by the Union is inappropriate for collective bargaining, andshalldismisswithout prejudice the petition of the Union filedherein 41"Since the bargaining unit sought to be established by the amendedpetition is inappropriate, as stated in Section III, above, we find thatno question has arisen concerning the representation of employeesof the 'Company, within the meaning of Section 9 ,(c) of the' NationalLabor Relations Act.ORDER'Upon the basis of the above' findings `of fact and the entire recordin the case, the Board hereby orders that the petition as amended, forinvestigation and certification of employees of Charles H. Bacon' &Company, Lenoir City, Tennessee, filed by American Federation 'of'Hosiery Workers (CIO), be, and it hereby is, dismissed.MR: GERARD D. REILLY took no part iwthe consideration of the aboveDecision and Order.,4ile no membership figures forthe hosierymill are afforded,by the Union,a witness3wfor the Uniontestifiedthat he understood that thehosiery mill employees were Just aboutorganized and that the Union had signed up about 100 -percent of such employees.,4 SeeMatterofMetalOfficeFurniture Company,51 N.L.R. B. 993; alsoMatter ofPickett BrownManufacturingCompany,51 N.'L. R. B.34 and cases cited therein.